229 Ga. 804 (1972)
194 S.E.2d 462
MINTER
v.
THE STATE.
27389.
Supreme Court of Georgia.
Submitted September 13, 1972.
Decided December 4, 1972.
Curtis C. Minter, pro se.
HAWES, Justice.
Appellant was convicted of murder and armed robbery and sentenced to serve a life sentence and a concurrent sentence of 20 years on May 10, 1972. On June 2, 1972, he tendered a motion for a new trial to the trial judge who set a hearing thereon for September 28, 1972. On June 5, 1972, the notice of appeal was filed in the superior court. The same was transmitted to this court and docketed here on June 21, 1972. The case was placed on the calendar of this court and submitted on briefs on September 13, 1972. It thus appears that at the time the notice of appeal was filed, at the time it was transmitted and filed in this court and at the time the case was submitted on briefs, the motion for a new trial was still pending and undisposed of in the trial court. Accordingly, this appeal is premature and it must be dismissed. Pazol v. Citizens Nat. Bank, 112 Ga. App. 161 (144 SE2d 117); Lamas Co. v. Baldwin, 118 Ga. App. 437 (164 SE2d 236), and citations.
Appeal dismissed. All the Justices concur.